Citation Nr: 1243101	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as a result of exposure to herbicide. 

2.  Entitlement to service connection for ischemic heart disease, also diagnosed as arteriosclerotic coronary artery disease, including as a result of exposure to herbicide or as secondary to diabetes mellitus.   


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from December 1961 to December 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2009 notice of disagreement and in an August 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for a hearing scheduled in February 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).  

In June 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system reveals additional VA outpatient treatment records that have been considered.     


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam. 

2.  The Veteran was not exposed to herbicide during a tour of duty at Elgin Air Force Base, Florida. 

3.  The Veteran's type II diabetes mellitus first manifested greater than one year after service and is not caused or aggravated by any aspect of service. 

4.  The Veteran's ischemic heart disease, also diagnosed as arteriosclerotic coronary artery disease, first manifested greater than one year after service and is not caused or aggravated by any aspect of service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for ischemic heart disease, also diagnosed as arteriosclerotic coronary artery disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In September 2008, the RO provided a notice that met the requirements.  The notice informed the Veteran of all criteria necessary to substantiate a claim for service connection on a direct, secondary, and presumptive basis based on exposure to herbicide.   The RO explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The Veteran's service treatment records were obtained, associated with the claims file, and reviewed by the RO prior to the December 2008 rating decision and the August 2009 statement of the case.  However, the treatment records were not present in the paper or electronic files at the time of the Board's review in June 2011.  The Board remanded the appeal in part for the Appeals Management Center (AMC) to expend additional efforts to find or reacquire the missing records.  The AMC initiated requests to the RO and the National Personnel Records Center (NPRC) for additional copies.  None could be recovered.  The RO notified the Veteran in correspondence in July 2012.  The Veteran responded in August 2012 that he assumed the records were destroyed in a fire and that he was unable to provide additional copies.  For reasons provided below, the Board concludes that the adjudication of the claims may proceed and that further searches are not likely to be productive.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force medical specialist with duty at the Air Force Hospital on Eglin Air Force Base, Florida, from June 1962 to December 1965.  The Veteran did not receive any personal or campaign awards indicative of service in the Republic of Vietnam.  He contends that his diabetes mellitus is caused by exposure to the use or testing of tactical herbicides in Vietnam and at Elgin Air Force Base.  He contends that his ischemic heart disease and arteriosclerotic coronary artery disease are secondary to diabetes mellitus.  The Board will also consider service connection for heart disease on a direct basis as caused by herbicide exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as cardiovascular diseases and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, absent affirmative evidence to the contrary.   For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States an allied military operations in the Republic of Vietnam during the specified period; specifically 2,4-D; 2,4,5-T; and its contaminant TCDD; cacodylic acid; and percloram.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service department documents refer to these agents as "tactical herbicides."  

In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Diabetes mellitus and organic heart disease are among those diseases for which the presumption is available if the diseases manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a September 2008 claim, the Veteran reported that he was diagnosed with diabetes mellitus in August 2001 and with heart disease in January 2005.  The Veteran has never contended that either disease first manifested in service with a continuity of symptoms after service.  In June 2011, the Board remanded the appeal in part for the AMC to perform additional efforts to recover the Veteran's service treatment records.  As discussed above, none could be recovered.  Even though the Board is unable to review the records, the Board places some probative weight on the RO's notations in the December 2008 rating decision and the August 2009 statement of the case that these records were held, reviewed, and were silent for any symptoms or diagnoses of diabetes or heart disease in service.  Moreover, the Veteran does not contend that these diseases first manifested during service or within one year after service.  Therefore, the Board concludes that there has been substantial compliance with this remand instruction and that further efforts to recover the service treatment records would not be productive.  

Private treatment records from January 2005 to December 2007 and VA outpatient treatment records from March 2010 to June 2012 confirmed that the Veteran was diagnosed and treated for type II diabetes mellitus prior to 2005 and that he experienced a non-Q wave myocardial infarction in January 2005 followed by catheterization and on-going medical treatment.  None of the attending clinicians noted that either disease was caused or aggravated by herbicide exposure.  The Board concludes that the Veteran has current diabetes and heart disorders.   

In a September 2008 claim, the Veteran reported that he served in Vietnam from August 1962 to February 1963.  Service personnel records showed that after initial training, the Veteran served at the base hospital at Eglin Air Force Base (AFB).  The record does not show any permanent or temporary duty in the Republic of Vietnam.  The Veteran was not awarded the Vietnam Service Medal.  Therefore, the presumption of exposure to the designated herbicide is not warranted. 

Nevertheless, Department of Defense (DoD) and VA documents in the record contain information on the use of the designated herbicides outside of the Republic of Vietnam.  The provisions of the VA Adjudication Procedure Manual, M21-1MR provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  See VA Adjudication Procedures Manual, M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to Compensation Service and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  

Therefore, the Board must consider whether the Veteran was exposed to these agents on a factual basis.  

In June 2011, the Board in part remanded the appeal for the RO to obtain research from JSRRC or other government sources to determine whether the Veteran was exposed to herbicide while serving at Eglin AFB.  The research was performed as noted below, and the Board concludes that there has been substantial compliance with this remand instruction.    

The JSRRC representative provided Air Force documents that identified a test spray grid site and a site where the designated herbicides were stored and loaded on to test aircraft.  Additional technical reports from government agencies confirmed this testing.  The testing was performed by personnel from the Air Force Armament Laboratory to evaluate the various methods of aircraft dispersion and not the effectiveness of the agent.  The reports noted that the spray test site was a remote one square mile area and special agent storage and aircraft loading facilities were remotely located on the 750 square mile base.  Subsequent environmental testing showed trace residuals of the agents only at or near these sites.  See Herbicide Orange Site Characterization Study Eglin AFB, Air Force Engineering & Services Center (Jan. 1987, www.dtic.mil/dtic/tr/fulltext/u2/a181368 (last visited May 4, 2012); Petitioned Public Health Assessment Eglin Air Force Base, Agency for Toxic Substances & Disease Registry (Oct. 2009), www.atsdr.cdc.gov/hac/pha/PHA.asp (last visited May 4, 2012).   The JSRRC representative also reported that a search of records from the Elgin Air Force Base Hospital did not show that any hospital staff members participated in the testing.  

Service personnel records include the Veteran's performance evaluations from December 1961 to May 1965.  The evaluations are silent for any service in Vietnam.  The Veteran was assigned duties in hospital clinics for most of his tour of duty.  However, in December 1964, he was designated as an air crew member and assigned collateral duties on the land rescue team.  The duties included operations in a helicopter to locate and provide emergency medical care in and around the base.  In December 1964, he responded to a crash site on the base and provided medical care to a downed airman who had injured his leg when bailing out of his bomber aircraft.  The aircraft was not the type that would have been engaged in test spraying.  The evaluation also noted that the Veteran participated in five additional emergency missions.  There was no mention that any of the missions were to a herbicide test site.  Notably, the Veteran reported that he served at Elgin Air Force Base but has never reported nor described the emergency missions including that any that were located at the small and remote test sites.  

Therefore, the Board concludes that the Veteran was not exposed to herbicide at any time during active duty service.  As the test and support sites were small and located remotely from the main base, mere presence for duty on the base is not sufficient to demonstrate that the Veteran was personally exposed to the herbicide agents.  It is reasonable and likely that if an emergency medical mission had occurred in either area, it would have been documented in government reports, reported in detail by the Veteran, and certainly highlighted in his personnel evaluation.  The weight of credible evidence is that the Veteran was not exposed to tactical herbicides in service.  

In June 2011, the Board remanded the appeal in part to obtain VA examinations for diabetes and heart disease.  These examinations were performed in June 2012 by the same VA physician.  The Board requested opinions from the examiner whether any of the diseases were caused or aggravated by any aspect of service including exposure to herbicide.  The VA physician noted the diagnoses in 2001 and 2005 and concluded that diabetes and heart disease were caused by exposure to herbicide without explanation except to cite the presumption of causation because of tactical herbicide exposure.  The physician did not comment on any information in the service treatment or personnel records.   The Board concludes that there has been substantial compliance with this part of the remand instructions because the examinations were comprehensive and addressed the Board's inquiries.  Notwithstanding a factual error regarding the occurrence of herbicide exposure, the examination was adequate and no further medical development is necessary to decide the claims.  See 38 C.F.R. § 3.159 (c) (2012).   

The Board concludes that service connection for diabetes mellitus type II and ischemic heart disease are not warranted because the diseases first manifested more than one year after service and were not caused or aggravated by any aspect of service including exposure to herbicide in Florida.  The Veteran currently has diabetes but there is no credible and probative evidence of an onset or any event in service associated with the disease.  The Board places no probative weight on the opinions of the VA physician because they are based on inaccurate factual premise - that the Veteran was exposed to herbicide.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

As service connection for diabetes is not warranted, service connection for ischemic heart disease on a secondary basis is not available. 

The weight of the credible and probative evidence demonstrates that the Veteran's current diabetes mellitus and ischemic heart disease, also diagnosed as arteriosclerotic coronary artery disease first manifested greater than one year after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for diabetes mellitus including as a result of exposure to herbicide is denied. 

Service connection for ischemic heart disease, also diagnosed as arteriosclerotic coronary artery disease, including as a result of exposure to herbicide or as secondary to diabetes mellitus is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


